SHARPE, J.
Evidence that on the Monday before the killing defendant threatened to kill the deceased, was admissible as tending to show that defendant bore malice towards the deceased and was actuated by malice in shooting him.
Whether in shooting the deceased defendant was acting justifiably in self-defense, was under the'whole ev*81idence a question for the jury depending in pant- on whether he was impelled to shoot by a belief, reasonably engendered by the circumstances, that it was necessary to do so in order to save himself from *a then impending danger of great bodily harm. This inquiry was improperly ignored by the first charge refused to defendant.
The evidence was such as to require the question cf whether defendant was guilty of murder to be submitted to the jury, and, therefore, charges 2' and 3 were properly refused.
Other than these, the hill of exceptions presents no question for review, and no error is found in the record proper.
Judgment affirmed.